DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.         The present office action is made in response to the amendment of 4/27/2021. It is noted that in the amendment, applicant has amended claims 6-7 and added a new set of claims, i.e., claims 12-20, into the application. There is not any claim being canceled from the application. 
As newly-added, the pending claims are claims 1-2 and 4-20. Note that claim 3 was canceled in the amendment of 9/25/2020.
Response to Arguments
3.         The amendments to the claims as provided in the amendment of 4/27/2021 and applicant's arguments provided in the mentioned amendment, pages 8-9, have been fully considered and are sufficient to overcome the objection to claim 6 and the rejection of claim 6 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, as set forth in the office action of 2/26/2021.
Allowable Subject Matter
4.       Claims 1-2, and 4-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
The reflective optical element as recited in each of claims 1, 6 and 7 is allowable with respect to the prior art, in particular, the US Publication Nos. 2013/0038929 and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THONG Q NGUYEN/Primary Examiner, Art Unit 2872